Drawings
Applicant’s amendments filed Feb. 22, 2021 with respect to drawing objections in the Sept. 23, 2020 office action have been fully considered and are persuasive. The previous objection has been withdrawn. 
Response to Arguments
Applicant’s arguments AND amendments filed Feb. 22, 2021 with respect to rejections under 35 U.S.C. 112(b) or35U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive. The previous rejection has been withdrawn. 
Applicant’s arguments AND amendments filed Feb. 22, 2021 with respect to rejections under 35 U.S.C. 102(a)(1) as well as 35 U.S.C. 103 have been fully considered and are persuasive. The previous rejections have been respectively withdrawn. 
	Allowable Subject Matter
There being no outstanding issues claims 1, 4, 6 & 7 have been allowed.
The following is an examiner’s statement of reasons for allowance: The closest art as cited in the two previous office actions fails to disclose the combination of elements that result in a main trailer frame moving to a substantially vertical orientation during loading.
Applicant submitted an AFCP 2.0 response Feb. 22, 2021 in response to the final rejection mailed Sept. 23, 2020. Applicant argued that the amendments submitted after-final traversed the cited prior art stating that the "counterpoised tongue extension" shown in FIG. 2 provided the unique relative angling responsible for the loading orientation. Such an orientation is promoted further by angling the counterpoised tongue extension offset arm relative to the trailer crossmember. The nearly vertical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652